Citation Nr: 1419727	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-09 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee strain, to include as secondary to service-connected right knee disabilities.

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected right knee disabilities.

3.  Entitlement to service connection for a lumbar strain, to include as secondary to service-connected right knee disabilities.

4.  Entitlement to service connection for sciatica, to include as secondary to service-connected right knee disabilities.

5.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled to present testimony at a videoconference hearing before a Veterans Law Judge in April 2014.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

The issues of entitlement to service connection for a left knee strain, a right ankle disorder, a lumbar strain, and sciatica-all as secondary to service connected right knee disabilities-are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence fails to link the Veteran's bilateral eye disorder to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 1154(a), 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

With respect to the claim for service connection for a bilateral eye disorder, the duty to notify was satisfied by way of a March 2011 letter, sent prior to the November 2011 initial adjudication of the claim, which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the November 2011 letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment and personnel records, VA treatment records, and lay statements have been obtained.

An examination is not required for the Veteran's claimed bilateral eye disorder because the evidence does not establish that he suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis

The Veteran contends in his February 2011 claim that service connection is warranted for his bilateral eye disorder.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

There is no evidence of an in-service incurrence or aggravation of an eye disorder, and no competent evidence of a nexus between the claimed eye disorder and service.  In an April 1989 Report of Medical Examination, an in-service clinician found that the Veteran's eyes, ophthalmoscopic system, pupils, and ocular motility were all normal.  Likewise, in an April 1989 Report of Medical History, the Veteran reported that he did not have, and had never had, eye trouble.

The Veteran reported visual impairment at a VA medical facility in January 2011.  While the Veteran is competent to identify symptoms of a bilateral eye disorder, he is not competent to identify the etiology of those symptoms or to relate them to service.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

Finally, to the extent that the Veteran is claiming service connection for a refractive error of the eye, such disorder is not a disease or injury subject to service connection within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Therefore, the Board finds that service connection is not warranted for a bilateral eye disorder.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a bilateral eye disorder is denied.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Here, the RO provided the Veteran with a VA examination in August 2011, and the examiner opined that "There would be no reason for right knee pain physiologically or anatomically to cause pain in his lumbar spine or left knee."  Similarly, in August 2012, a VA clinician opined that:

There is no data in the peer reviewed, credible, authoritative, and accepted orthopedic [literature] that demonstrates that a knee condition with or without altered gait pattern, compensation, over compensation, etc. will cause conditions of the spine.  This examiner agrees with the opinion given by the previous [August 2011] C&P examiner, that the veteran's low back condition is less likely than not related to the knee condition.

Where, as here, the VA examiners did not specifically opine as to whether a disability was aggravated (as distinct from caused) by a service-connected disability, the Board finds that soliciting such an opinion is necessary to adjudicate this appeal.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, the Board construes the Veteran's March 2012 statement that his conditions were due to overcompensation and favoring as encompassing not only the claimed left knee strain and lumbar strain, but also the claimed sciatica and right ankle disorder.  The Board draws this inference based on the fact that sciatica involves the low back, and the right ankle is anatomically proximate to the knee.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including those from the VAMC in Dallas, Texas, should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his left knee, lumbar spine, sciatica, and right ankle that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his symptoms of left knee, lumbar spine, sciatica, and right ankle disorders.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of any left knee, lumbar spine, sciatica, and right ankle disorders found to be present.

The examiner should state whether it is at least as likely as not that the Veteran's claimed left knee, lumbar spine, sciatica, and right ankle disorders are related to or had their onset in service, or within one year of discharge.

The examiner should state whether it is at least as likely as not that the Veteran's claimed left knee, lumbar spine, sciatica, and right ankle disorders were caused by his service-connected right knee disabilities.

The examiner should state whether it is at least as likely as not that the Veteran's claimed left knee, lumbar spine, sciatica, and right ankle disorders were aggravated beyond the natural progress of the disease by his service-connected right knee disabilities.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  The examiner should specifically consider the Veteran's April 1989 Report of Medical Examination and Report of Medical History, and the VA examination reports dated August 2011 and August 2012.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


